DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 41 and 51 are amended.
Claims 41-60 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 August 2022 has been entered.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US Patent 10,545,667 by Magerramov et al. is newly introduced for the rejection of the amended claims.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion Applicant may have on moving prosecution forward. The Examiner's contact information is in the Conclusion of this Office Action.

Applicant argues:
Taylor discusses a locality police that "can specify a mapping of data to cloud storage providers and/or cloud storage systems; for instance, a locality policy may specify when data should be migrated between cloud storage systems, or that backup data should immediately be sent to an archival cloud storage system." See Taylor, en [0195]. As an initial matter, Taylor does not discuss that a locality policy may be a command. At best, Taylor discusses that a locality policy can be "for a specific controller." See Taylor, en [0193]. 

In response, the Examiner submits:
Taylor discloses at least “locality policies can specify the synchronization and management of metadata and data” (Taylor at least ¶0192) and “locality policy can specify a mapping of data to cloud storage providers and/or cloud storage systems” (Taylor at least ¶0195).  Therefore, in Taylor, locality policies “specify” or instruct the execution of synchronization. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 41-42, 47, 49-50, 51-52, 57 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 10,545,667 by Magerramov et al. (“Magerramov”), and further in view of US PGPUB 2019/0179948 by Benjamin-Deckert et al. (“Benjamin-Deckert”).

As to Claim 41, Taylor teaches a system, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising:
	generating one or more first object databases from a first distributed database (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage systems"; ¶0009; first cloud storage system), wherein the first distributed database has a first structured format (Taylor: at least ¶0060; "metadata that describes the file and directory layout of the distributed filesystem"), and the one or more first object databases comprise buckets storing unstructured data as objects (Taylor: at least ¶¶0086-0087; "cloud controllers can treat the cloud storage system as an object store" and "snapshots" are unstructured; note: "bucket" is storage area - specification 0029);
	generating one or more second object databases that are duplicates of the one or more first object databases (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage systems"; ¶0009; second cloud storage system);
	storing the one or more second object databases and a second distributed database on a plurality of servers (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers”; ¶0119 also discloses “cloud storage system 302 may be configured to mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804”; ¶0008 further discloses data “… distributed across two or more cloud storage systems”);
	detecting a lack of functionality within the first distributed database (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations");
	in response to detecting the lack of functionality (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations" and "if cloud storage system 302 were to crash or become unavailable”), generating a command to populate the second distributed database, the command identifying a mapping for transferring the unstructured data stored in the one or more second object databases to the second distributed database having a second structured format and stored on the plurality of servers (Taylor: at least ¶0192; “locality policies can specify the synchronization and management of metadata and data”; ¶¶0195-0196 further disclose "locality policy can specify a mapping of data to cloud storage providers and/or cloud storage systems", "locality policy may specify when data should be migrated between cloud storage systems" and "specific target peer cloud controllers based on a type of file, owner, project, etc."); and
transferring, on the plurality of servers and based on the mapping, the unstructured data stored in the one or more second object databases into the second distributed database (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations").

Taylor does not explicitly disclose, but Magerramov discloses identifying a mapping for transferring the unstructured data that is in an object in the one or more second object databases (Magerramov: at least Col. 3 Lines 13-15; “distributed systems commonly rearrange or redistribute data amongst partition hosts (e.g., to alleviate performance stress or other optimizations)”; Col. 3 Lines 51-53 further disclose “obtain mapping information 104 from partition hosts 120, 130, and 140, each of which maintain respective mapping information 124, 124, and 144”; Col. 7 Lines 57-61 also disclose “update (or direct the update) of mapping information 330 to indicate destination partition host 320 as the location of the portion of the data to be moved (e.g., including a redirect instruction to the destination partition host 320)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Magerramov’s feature of identifying a mapping for transferring the unstructured data that is in an object in the one or more second object databases (Magerramov: at least Col. 3 Lines 13-15, Col. 3 Lines 51-53, Col. 7 Lines 57-61) with the system disclosed by Taylor.
The suggestion/motivation for doing so would have been to “store data/maintain state for many different types of clients” in distributed storage system “that stores data for different storage clients” (Magerramov: at least Col. 4 Lines 55-59).

Taylor and Magerramov do not explicitly disclose wherein the unstructured data is transformed into the second structured format.

However, Benjamin-Deckert discloses wherein the unstructured data is transformed into the second structured format (Benjamin-Deckert: at least ¶0049; “unstructured data 402 may be stored in accordance with any known unstructured format or semi-structured format prior to being stored on the one or more computer readable storage media 404 of the structured framework 406”; ¶0050 further discloses “structured framework 406, as used herein, indicates a framework or architecture that is configured to store data in a relational manner or construct on the one or more computer readable storage media 404. A structured framework 406 may be fully structured, indicating that each data record has a predefined format”; ¶0054 also discloses “the unstructured data 402 is stored in a structured framework 406, such as a structured or semi-structured database”; ¶0059 further discloses “hashed key 518 associated therewith which may also be used to locate the stored data 508 or document in the structured framework 506 that originated as an unstructured data 502 or document”).
Benjamin-Deckert, like Taylor, are related to unstructured data in one or more second object databases (Benjamin-Deckert at least ¶0049; “this unstructured data 402 may be stored to a non-relational NoSQL database, such as MongoDB®, ArangoDB™, etc., prior to storage in the structured framework 406”) and second distributed database having a second structured format (Benjamin-Deckert at least Fig. ¶0049; “one or more computer readable storage media 404 of the structured framework 406”; note: structured data stored distributedly amongst storage media 404s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Benjamin-Deckert’s feature of wherein the unstructured data is transformed into the second structured format (Benjamin-Deckert: at least ¶¶0049, 0050, 0054, 0059) with the system disclosed by Taylor and Magerramov.
The suggestion/motivation for doing so would have been to allow for “faster access speed to the unstructured data after being stored to the structured framework, and enhanced searchability via the primary index” (Benjamin-Deckert: at least ¶0010).

Amended Claim 51 (a computer readable medium claim) corresponds in scope to Claim 41, and is similarly rejected.

As to Claim 42, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41, wherein the operations further comprise: causing traffic directed to the first distributed database to be routed to the second distributed database in response to the unstructured data being transferred to the second distributed database (Taylor: at least ¶0129; "automatically reroute requests").

Claim 52 (a computer readable medium claim) corresponds in scope to Claim 42, and is similarly rejected.

As to Claim 47, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41, wherein the first structured format of the first distributed database is identical or similar to the second structured format of the second distributed database (Taylor: at least 4C shows file systems with similar or same format).

Claim 57 (a computer readable medium claim) corresponds in scope to Claim 47, and is similarly rejected.

As to Claim 49, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41, wherein the operations further comprise: generating a script to cause the mapping to be identified and the unstructured data to be transferred from being stored in the one or more second object databases to being stored in the second distributed database (Taylor: at least ¶¶0149, 0184; "migration choices may also be affected by user-defined locality policies and/or cost-performance trade-offs" and "configurations may be specified and customized for individual cloud controllers using locality policies).

Claim 59 (a computer readable medium claim) corresponds in scope to Claim 49, and is similarly rejected.

As to Claim 50, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41, wherein the one or more first object databases are the duplicates of an entire first distributed database (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers").

Claim 60 (a computer readable medium claim) corresponds in scope to Claim 50, and is similarly rejected

Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 10,545,667 by Magerramov et al. (“Magerramov”), and further in view of US PGPUB 2019/0179948 by Benjamin-Deckert et al. (“Benjamin-Deckert”), and further in view of US PGPUB 2016/0021172 by Mahadevan et al. (“Mahadevan”).

As to Claim 43, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 42.

Taylor, Magerramov and Benjamin-Deckert do not explicitly disclose, but Mahadevan discloses, wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064; "if routing policy is unimportant, node 202 may set w.sub.3= 0 where w.sub.3 is the weight value for a routing policy attribute"; note: see as unimportant so route to another node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahadevan’s feature of wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064) with the system disclosed by Taylor, Magerramov and Benjamin-Deckert.
The suggestion/motivation for doing so would have been to implement “routing policy that can specify routing constraints or routing considerations, such as restrictions on routing between nodes during certain time periods or restrictions on the traffic load or types of traffic to some portions of the network” (Mahadevan: at least ¶0052).

Claim 53 (a computer readable medium claim) corresponds in scope to Claim 43, and is similarly rejected.

Claims 44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 10,545,667 by Magerramov et al. (“Magerramov”), and further in view of US PGPUB 2019/0179948 by Benjamin-Deckert et al. (“Benjamin-Deckert”), and further in view of US PUPUB 2011/0196827 by Zunger.

As to Claim 44, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41.

Taylor, Magerramov and Benjamin-Deckert do not explicitly disclose, but Zunger discloses wherein: the first distributed database is stored on an additional plurality of servers located in a first geographic region (Zunger: at least ¶0007; "a first instance of the distributed database at a first geographic location); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶0007; "a second instance of the distributed database at a second geographic location"; ¶0036 further discloses "one or more database units 120”);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007; first geographic location and second geographic location); and
the additional plurality of servers are independent from the plurality of servers (Zunger: at least ¶0036; "one or more database units 120" for each db instantce 102-i).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zunger’s features of wherein: the first distributed database is stored on an additional plurality of servers located in a first geographic region (Zunger: at least ¶0007); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶¶0007, 0036);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007); and
the additional plurality of servers are independent from the plurality of servers (Zunger: at least ¶0036) with the system disclosed by Taylor, Magerramov and Benjamin-Deckert.
The suggestion/motivation for doing so would have been to “replicates data between instances of a distributed database”, “identifies at least two instances of the database at distinct geographic locations” and “tracks changes to the database by storing deltas” (Zunger: at least Abstract).
	
	Claim 54 (a computer readable medium claim) corresponds in scope to Claim 44, and is similarly rejected.

Claims 45-46 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 10,545,667 by Magerramov et al. (“Magerramov”), and further in view of US PGPUB 2019/0179948 by Benjamin-Deckert et al. (“Benjamin-Deckert”), and further in view of US Patent 6,199,069 by Dettinger et al. (“Dettinger”).

As to Claim 45, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41.

Taylor, Magerramov and Benjamin-Deckert do not explicitly disclose, but Dettinger discloses wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11; "… notified in the event of a primary database failure").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dettinger’s feature of wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11) with the system disclosed by Taylor, Magerramov and Benjamin-Deckert.
The suggestion/motivation for doing so would have been to handle database failure “in the event of a database failure” (Dettinger: at least Abstract).

Claim 55 (a computer readable medium claim) corresponds in scope to Claim 45, and is similarly rejected.

As to Claim 46, Taylor, Magerramov, Benjamin-Deckert and Dettinger teach the system of claim 45, wherein the operations further comprise: responsive to the error message being received, initiating the second distributed database on the plurality of servers (Dettinger: at least Col. 6 Lines 64-66; "switching between primary database server 216 and backup database server"), wherein transferring the unstructured data stored in the one or more second object databases to the second distributed database comprises populating the second distributed database (Dettinger: at least Col. 7 Lines 2 & 5-7; "detect when the primary database 216 is failing or has previously failed" and "mirroring the primary database server 216 on the backup database server”).

Claim 56 (a computer readable medium claim) corresponds in scope to Claim 46, and is similarly rejected.

Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US Patent 10,545,667 by Magerramov et al. (“Magerramov”), and further in view of US PGPUB 2019/0179948 by Benjamin-Deckert et al. (“Benjamin-Deckert”), and further in view of US PGPUB 2004/0148308 by Rajan et al. (“Rajan”).

As to Claim 48, Taylor, Magerramov and Benjamin-Deckert teach the system of claim 41.

Taylor, Magerramov and Benjamin-Deckert do not explicitly disclose, but Rajan discloses wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028; "storing and manipulating large, unstructured objects (LOB) within a relational database management system (RDBMS)")).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rajan’s feature of wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028) with the system disclosed by Taylor, Magerramov and Benjamin-Deckert.
The suggestion/motivation for doing so would have been to store and manipulate “large, unstructured objects” within RDBMS (Rajan: at least Abstract: “Large, unstructured objects can be manipulated within a relational database management system (RDBMS). A "filestream" data storage attribute is provided that can be used to tag a column in a relational table.”; ¶0002 further discloses “there is a need for the ability to store a large object as one contiguous file that can be searched, manipulated, and accessed”).

Claim 58 (a computer readable medium claim) corresponds in scope to Claim 48, and is similarly rejected.


Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
16 October 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168